—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying defendant’s request for youthful offender status. Because defendant was convicted upon his guilty pleas of three counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [b]), one of which was an armed felony (CPL 1.20 [41]), he was eligible for youthful offender status only if the court found “mitigating circumstances that bear directly upon the manner in which the crime[s] [were] committed” (CPL 720.10 [3] [i]; [2] [a] [ii]). The court found no such circumstances (see, People v Smalls, 219 AD2d 865). Nor does the record support defendant’s contention that, in imposing the same sentences for all codefendants, the court failed to take into consideration the individual circumstances of this defendant. The sentences are neither unduly harsh nor severe, and we decline to exercise our power to modify the sentences as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Erie County Court, DiTullio, J. — Robbery, 2nd Degree.)
Present— Lawton, J. P., Hayes, Wisner, Boehm and Fallon, JJ.